              Case 2:17-cr-00237-JAM Document 112 Filed 12/11/20 Page 1 of 2



 1    McGREGOR W. SCOTT
      United States Attorney
 2    MATTHEW D. SEGAL
      KEVIN C. KHASIGIAN
 3    Assistant U. S. Attorneys
      501 I Street, Suite 10-100
 4    Sacramento, CA 95814
      Telephone: (916) 554-2700
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:17-CR-00237-JAM
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   ANNE MARIE VANCE,
15                  Defendant.
16

17          WHEREAS, on April 15, 2019, the Court entered a Preliminary Order of Forfeiture, forfeiting to

18 the United States all right, title, and interest of defendant Anne Marie Vance in the following property:

19                  a. Approximately $106,952.00 in U.S. Currency, and
20                  b. Approximately $103,673.00 in U.S. Currency.
21          AND WHEREAS, beginning on April 16, 2019, for at least 30 consecutive days, the United

22 States published notice of the Court's Order of Forfeiture on the official internet government forfeiture

23 site www.forfeiture.gov. Said published notice advised all third parties of their right to petition the

24 Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

25 validity of their alleged legal interest in the forfeited property.

26          AND WHEREAS, no third party has filed a claim to the subject property and the time for any

27 person or entity to file a claim has expired.

28
                                                           1
                                                                                       Final Order of Forfeiture
              Case 2:17-cr-00237-JAM Document 112 Filed 12/11/20 Page 2 of 2



 1          Accordingly, it is hereby ORDERED and ADJUDGED:

 2

 3          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 4 right, title, and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), to be disposed of

 5 according to law, including all right, title, and interest of Anne Marie Vance.

 6          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 7 United States of America.

 8          3.      The U.S. Marshal Service shall maintain custody of and control over the subject property

 9 until it is disposed of according to law.

10
                     th
11 SO ORDERED this 10 day of December, 2020.

12

13
                                                               /s/ John A. Mendez
14
                                                               THE HONORABLE JOHN A. MENDEZ
15                                                             UNITED STATES DISTRICT COURT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                          Final Order of Forfeiture
